November 30, 2011 Securities and Exchange Commission Office of Filings and Information Services 450 Fifth Street, NW Washington, D.C. 20549 Re:Investment Company Blanket Bond Cash Account Trust – File No. 811-5970 Cash Management Portfolio – File No. 811-06073 Cash Reserve Fund, Inc. – File No. 811-03196 DWS Equity 500 Index Portfolio – File No. 811-06698 DWS Equity Trust – File No. 811-08599 DWS Global High Income Fund, Inc. – File No. 811-6671 DWS Global/International Fund, Inc. – File No. 811-4670 DWS High Income Opportunities Fund, Inc. – File No. 811-21949 DWS High Income Trust – File No. 811-5482 DWS Income Trust – File No. 811-4049 DWS Institutional Funds – File No. 811-06071 DWS International Fund, Inc. – File No. 811-642 DWS Investment Trust – File No. 811-43 DWS Investments VIT Funds – File No. 811-07507 DWS Market Trust – File No. 811-1236 DWS Money Funds – File No. 811-2527 DWS Money Market Trust – File No. 811-3495 DWS Multi-Market Income Trust – File No. 811-5689 DWS Municipal Income Trust– File No. 811-05655 DWS Municipal Trust – File No. 811-2671 DWS Portfolio Trust – File No. 811-42 DWS RREEF Real Estate Fund, Inc. – File No. 811-21172 DWS RREEF Real Estate Fund II, Inc. – File No. 811-21340 DWS Securities Trust – File No. 811-2021 DWS State Tax-Free Income Series – File No. 811-3657 DWS Strategic Income Trust – File No. 811-8382 DWS Strategic Municipal Income Trust– File No. 811-05767 DWS Target Date Series - File No. 811-8606 DWS Target Fund – File No. 811-5896 DWS Tax Free Trust – File No. 811-3632 DWS Value Equity Trust – File No. 811-1444 DWS Value Series, Inc. – File No. 811-5385 DWS Variable Series I – File No. 811-4257 DWS Variable Series II – File No. 811-5002 Investors Cash Trust – File No. 811-6103 Tax-Exempt California Money Market Fund – File No. 811-5706 Dear Sir/Madam: Pursuant to Rule 17-g-1(g) of the Investment Company Act of 1940, as amended, enclosed are the following documents to be filed with the Securities and Exchange Commission: 1. A copy of Investment Company Blanket Bond No. 87146111B along with Riders No. 1 thru 12 (the “Bond”) in the amount of $60,000,000 primary coverage issued by ICI Mutual Insurance Company (“ICI”), covering the above registered investment companies and series thereof for the period October 31, 2011 to September 30, 2012; 2. Certified resolutions approved by a majority of the Board of Directors/Trustees who are not “interested persons” of the registered investment companies, approving the amount, type, form, and coverage of the Bond and the portion of the premium to be paid by such companies, as required by Rule 17g-1(g); 3. A copy of the Funds’ Insurance Allocation Agreement among the Funds setting forth the criteria by which the premiums for the Bond shall be allocated and the amounts payable under the Bond shall be allocated among the covered parties; and 4. A matrix entitled “Schedule E” showing: (i) the premiums that each investment company and its series have paid for coverage under the bonds for the period October 31, 2011 to September 30, 2012; and (ii) the amount of the single insured bond which the investment company would have provided and maintained had it not been named as an insured under a joint insured bond. If you have any questions or need further information, please call me at 617-295-2572. Kind regards, /s/John Millette John Millette Vice President and Secretary ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 INVESTMENT COMPANY BLANKET BOND ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 DECLARATIONS NOTICE This policy is issued by your risk retention group.Your risk retention group may not be subject to all of the insurance laws and regulations of your state.State insurance insolvency guaranty funds are not available for your risk retention group. ITEM 1.
